United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wallingford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2320
Issued: June 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2009 appellant filed a timely appeal from an August 31, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. As the most recent decision is dated February 11, 2009, more than 180 days
prior to the filing of this appeal, the Board lacks jurisdiction to review the merits of this case
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e).
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim under 5 U.S.C. § 8128.

FACTUAL HISTORY
On March 14, 2003 appellant, then a 56-year-old rehabilitation clerk, filed a claim for an
injury occurring on that date to the right side of his neck and middle back. The Office accepted
the claim, assigned file number xxxxxx973, for neck and low back sprains.1
On March 31, 2008 appellant requested a schedule award. He submitted a February 27,
2008 impairment evaluation from Dr. Eddie Sassoon, a Board-certified physiatrist, who provided
range of motion findings for appellant’s cervical spine and opined that he had a 12 percent whole
person impairment.
On April 18, 2008 the Office notified appellant that the Federal Employees’
Compensation Act (the Act) did not provide schedule awards for impairments of the spine or the
whole person but did provide schedule awards for nerve impairments of the extremities resulting
from a spinal condition. It informed him to have his physician rate impairment of the extremities
due to his spinal impairment utilizing Tables 15-15 through 15-18 on pages 423-34 of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001) (A.M.A., Guides). The Office allotted him an additional 30 days to submit medical
evidence in support of his schedule award claim.
By decision dated June 10, 2008, the Office denied appellant’s claim for a permanent
impairment due to his March 14, 2003 work injury. It noted that he had previously received a
schedule award under file number xxxxxx969 for a 13 percent permanent impairment of the right
upper extremity. The Office found that the additional evidence from Dr. Sassoon did not address
whether appellant had any greater impairment or provide a rationalized impairment rating.2
On June 25, 2008 appellant requested an oral hearing. By decision dated February 11,
2009, a hearing representative affirmed the June 10, 2007 decision. She found, however, that the
Office should issue a formal decision regarding whether he sustained more than a lumbar and
cervical strain due to his employment injury.3
Appellant submitted progress reports from Dr. Sassoon dated February to July 2009. In
his progress reports, Dr. Sassoon described appellant’s complaints and provided treatment
recommendations.
1

By decision dated May 2, 2003, the Office denied appellant’s claim on the grounds that the evidence did not
establish that he sustained an injury as alleged. On September 12, 2003 a hearing representative affirmed the May 2,
2003 decision. By decision dated March 4, 2004, the Office denied modification of its prior merit decisions. In a
decision dated July 12, 2004, it modified its March 4, 2004 decision and accepted appellant’s claim for sprains of
the neck and low back.
2

In a progress report dated March 26, 2008, Dr. Sassoon treated appellant for back spasm and diagnosed lumbar
and cervical disc herniations. On April 23, 2008 he opined that appellant was disabled from work due to multiple
disc herniations. In a report dated May 28, 2008, Dr. Sassoon diagnosed cervical and lumbar disc herniations and
cervical and lumbar radiculitis with weakness and myospasm of the bilateral upper and lower extremities. He found
that appellant had decreased strength in the upper extremities at C4-5 and lower extremities at L5-S1.
3

The Office is currently developing the issue of whether appellant sustained additional medical conditions
causally related to his March 14, 2003 work injury.

2

On August 17, 2009 appellant requested reconsideration of the denial of his schedule
award claim. He argued that he had provided all the necessary evidence regarding his March 14,
2003 work injury and thus should be entitled to a schedule award. By decision dated August 31,
2009, the Office denied appellant’s request after finding that the evidence submitted was
irrelevant and thus insufficient to warrant reopening his case for merit review.
On appeal appellant argues that he submitted all the necessary medical evidence. He also
maintained that his schedule award under file number xxxxxx969 was for a separate injury to his
right shoulder unrelated to his neck or back. Appellant asserted that his impairment rating
should have been based on Dr. Sassoon’s opinion.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,4
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.5 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.6 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.9 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.10
ANALYSIS
The Office found that appellant had not submitted sufficient evidence to establish that he
had any permanent impairment causally related to his March 14, 2003 employment injury. It
4

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

9

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

10

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

noted that he had received a schedule award for upper extremity impairment under another file
number.
On reconsideration appellant argued that he submitted all the evidence necessary to
receive a schedule award. The Office, however, previously considered the evidence submitted in
support of his schedule award request and found that it was insufficient to meet his burden of
proof. Consequently, appellant’s argument lacks a reasonable color of validity such that it would
warrant reopening his case for merit review.11
Appellant submitted progress reports dated February to July 2009 from Dr. Sassoon.
However, Dr. Sassoon did not address the extent of any permanent impairment in the progress
reports and thus they are not pertinent to the issue at hand. Evidence that does not address the
particular issue involved does not warrant reopening a case for merit review.12
On appeal appellant argues that the Office should not have considered his schedule award
under file number xxxxxx969 as it was for a separate injury to his right shoulder and not due to
his neck and back injury under the current file number. The Office, however, denied his
schedule award because he did not submit any medical evidence conforming to the A.M.A.,
Guides showing that he had impairment resulting from his March 14, 2003 employment injury.
Appellant has the burden to proof to submit medical evidence supporting that he has a permanent
impairment of a scheduled member of the body due to his work injury.13
Appellant also maintains that the Office should have based his impairment rating on
Dr. Sassoon’s impairment evaluation. The Office, however, previously found that Dr. Sassoon’s
opinion was not in conformance with the A.M.A., Guides and insufficient to meet his burden of
proof. A medical report that does not conform to the A.M.A., Guides is of diminished probative
value.14
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit
pertinent new and relevant evidence not previously considered. As he did not meet any of the
necessary regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim under section 8128.

11

Elaine M. Borghini, 57 ECAB 549 (2006).

12

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

13

Annette M. Dent, 44 ECAB 403 (1993).

14

Mary L. Henninger, 52 ECAB 408 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 31, 2009 is affirmed.
Issued: June 7, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

